Herlihy, J.
Defendant appeals from an order denying application for a writ of error coram nobis without a hearing. On June 15, 1960 the defendant-appellant was arraigned on an indictment charging forgery in the second degree and was advised of his right to counsel, which he refused, and thereafter entered a plea of guilty. The appellant does not raise any issue a? to this part of the proceeding. The court, for the purpose of obtaining a probation report, deferred sentence and thereafter on July 13 the appellant was brought into court again and asked if he had anything to say or any legal excuse why sentence should not be imposed, to which he answered “no”, and was accordingly sentenced to Elmira Reformatory, to which no objection is raised. The appellant’s sole contention is that at the time of sentencing on the adjourned date, he should have again been advised of his right to counsel. We find, on this record, that the rights of the appellant were protected and that it was not mandatory at the time of sentence to advise him again as to his right to counsel. The appellant does not assert that he did not know his rights at the time of the sentence or that the proceedings related thereto were not in accordance with the Code of Criminal Procedure. There is no dispute as to the basic facts and therefore a hearing would serve no useful purpose. People v. Callahan (19 A D 2d 585), upon which the appellant places great reliance, is not applicable to the present facts. Order affirmed. Gibson, P. J., Reynolds, Aulisi and Hamm, JJ., concur.